Appeal by the city from a final order and judgment correcting the 1936 assessment roll of the city of Albany by reducing the assessment as to Nos. 149 and 153 Winthrop avenue from $11,900 each to $10,472 each; No. 157 Winthrop avenue from $12,500 to $11,000; Nos. 144 and 148 Manning boulevard from $7,000 eaeh to $3,520 bach, and No. 152 Manning boulevard from $7,000 to $1,848. The ease presented a question of fact and the decision of the referee and Special Term was not against the weight of evidence. Judgment and order affirmed, with fifty dollars costs and disbursements. Hill, P. J., Crapser, Bliss and Heffernan, JJ., concur; McNamee, J., dissents as to the assessment on the Winthrop Avenue Company, Inc., property, with a memorandum. McNamee, J. (dissenting): The properties in question consist of three houses on Winthrop avenue in the city of Albany, two of which were assessed at $11,900, and the third at $12,500. The relator’s evidence showed a net return of $1,680 for each. This item capitalized at ten per cent showed an assessed value of $16,800 apiece, at eight pbr cent over $18,500. It is evident that the referee disregarded this evidence in reducing this assessment for the reasons indicated in the dissenting opinion in People ex rel. Woollard v. Fahrenkopf (post, p. 607), decided herewith. The judgment should be reversed) and the certiorari annulled-.